 ALEXANDER TYPESETTING, INC.Alexander Typesetting,Inc.andIndianapolis Typo-graphical Union No.1 Case 25-CA-5473November 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn August 7, 1973, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and theRespondent filed a brief in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed.1As we agree with the AdministrativeLaw Judge's finding thatRespondent and the Union reached an impassein their negotiations prior tothe date Respondent granted its employeesa wage increase,we find itunnecessary to pass upon the Administrative Law Judges conclusion that,under the circumstances herein, the increase may havebeen lawful even inthe absence of such a bargainingimpasse.DECISIONSTATEMENT OF THE CASEMARION C. LADwIG, Administrative Law'Judge: Thiscase was tried at Indianapolis, Indiana, on June 21-22,1973.1 The charge was filed by the Union on March 21 andthe complaint was issued on May 30. The primaryissue iswhether the Company, the Respondent, unlawfully placedinto effect a unilateral wage increase during negotiations,in violation of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:1All dates are in 1973 unless otherwise stated.FINDINGS OF FACT1.JURISDICTION301The Company, an Indiana corporation, is engaged incommercial trade typesetting at its plant in Indianapolis,Indiana, where it annually receives materials valued inexcess of $50,000 directly from outside the State andperforms services with a gross value exceeding $500,000.The Company admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the Union is a labororganization within the meaning of Section 2(5) of the Act.A.BackgroundFor years before December 1972, the Company wasrepresented in collective-bargaining negotiations by theIndianapolisUnion Printers Division of the PrintingIndustries of Indiara, Inc., herein called the Association.In December 1972, the Company timely withdrew from themultiemployer bargaining, and thereafter engaged inseparate bargaining with the Union for a unit of itscomposing room employees. (During these negotiations,disputes arose over certain inclusions and exclusions ofemployees in the bargaining unit. Part of this issue overjurisdiction was referred to arbitration under the Associa-tion agreement which expired on February 28, and part ofitcontinues to be discussed in negotiations, The- Unionclearly represented a majority of the composing roomemployees.)About March 2, the Union and the Association reacheda new agreement, providing for a wage increase of $10.50 aweek for the first year, retroactive to March 1, and $10.30 aweek for the second year.B.Alleged Unlawful Unilateral Increase1.Undisputed factsThe Company and the Union exchanged proposals andmet in negotiationson January 26, February 13, 19, 23,and 28, March 7 and 14, and May 24. They planned tocontinuenegotiations following the trial herein (in June).Throughout these negotiations, the parties were apart onseveral basicissues.The Company particularly sought toinclude differentclassificationsin the agreement (insteadof having only journeymen and apprentices). It believedthat in order better to compete with certain nonunionfirms, it must employ lesser skilled "miscellaneoushelp," ata lower rate, to perform nonjourneyman work. It sought tochange theunion-controlled"priority" (or seniority)provisions in the agreement, and to delete from theagreement the incorporation of the Union's "GeneralLaws." It also sought, among other changes, to delete thecontractual restrictions on the use of outside computertape, and to have separate company sponsored (instead ofunionsponsored) pension,as well ashealth and welfare,plans.The Union, in turn, sought certain contractualchanges.When the 1972-73 Association agreement expired on207 NLRB No. 54 302DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 28, the Company continued the wage scale andcertain other benefits, but also continued to hire "miscella-neous help" outside the Union. The next negotiations wereset for March 7.On March 4, the Union held its regular monthlymembership meeting, ratified the new, 2-year Associationagreement,and voted to seek permission from theInternational to strike the Company. When negotiationswith the Company resumed on March 7, the Uniondiscussed with the Company the new Association agree-ment,which contained new provisions on the use ofoutside tape but none of the other above-mentionedchanges sought by the Company. The Company refused toaccept the Association agreement.The following morning, March 8, the Company unilater-allydecided to raise the journeyman rate $10 a week,effectiveMarch 2. (As noted above, the Association hadagreed to pay a wage increase of $10.50 a week, effectiveMarch 1.) The $10 increase was included in the Company'sweekly paychecks on March 9, without any explanation tothe employees. Meanwhile, on the afternoon of March 8,theUnion received the requested strike sanction from itsInternational and began posting notices of a strike vote tobe held at a special membership meeting on March 11. Theunion membership met on that date and authorized a strikeagainst the Company. (No strike had been called at thetime of trial.)The Company and Union held a short negotiatingsessionof March 14, but failed to reach any agreement. Norprotest was then made of the Company's unilateral actionin granting the $10 wage increase. However a week later,on March 21, the Union filed the charge herein, allegingthat the Company "unilaterally changed existing wagerates," in violation of Section 8(a)(5) and (1) of the Act.About March 23, upon receipt of a copy of this charge, theCompany posted a notice, with the charge, stating that"The Union is saying that we are guilty of a unfair laborpractice because we increased wages $10.00 a week. Is thisUnion really interested in the welfare of the people, orinterested in harassing the Company?" At the trial, theGeneral Counsel stated that he "is not contending that [thenotice] constitutes any sort of violation of the Act."Previously, in 1964, 1969, and 1972, the Company hadunilaterallyplaced into effect wage increases duringnegotiations, without protest from the Union. In 1969, itwas a $10 weekly increase, which was later deducted fromthe negotiated retroactive pay (of a larger amount).2.Disputed factsA dispute arose at the trial concerning whether or not theCompany offered in the March 7 bargaining meeting topay the $10.50 first-year wage increase which the Unionand the Association had negotiated the week before. Threeof the General Counsel's witnesses, Union President NedRicher, and scale committeemen Nathan Leek and DennisThompson testified that, in the March 7 meeting, theCompany merely stated that it and the Union were not farapart on wages. Leek's rather sketchy notes, taken at themeeting, indicate that the Company stated "that we werenot far apart on wages and holidays but couldn't propose aday of funeral leave."On the other hand, Company Officials Dwight andArthur Alexander both testified that the Company offeredat that meeting to pay the $10.50 first-year wage increase.The detailed notes taken at the meeting by DwightAlexander specifically indicate that the Company statedthat it "would be willing to go the 10.50 the first year."(This is shown on the first page of Dwight's notes.Apparently referring to the same thing mentioned in Leek'snotes, page 5 of Dwight's notes show that, later in themeeting, the Company stated, "I don't think we are aparton money. To clear this up, we would propose a floatingholiday in lieu of birthday &veteransday for veterans.Will not propose funeral day.")The General Counsel offered no rebuttal testimony.In the absence of any rebuttal, or other reason for notacceptingDwight Alexander's detailed notes as beingaccurate, I credit the testimony that the Company offeredin the March 7 meeting to pay the $10.50 wage increase.3.Impasse in bargainingWhen the Company decided in December 1972 to breakaway from multiemployer bargaining, it did so because itwas insisting on certain contractual changes which theAssociation in the past had been unable to obtain innegotiationswith the Union. These changes includeddemands for a "miscellaneous help" classification for lesserskilled jobs, unrestricted use of outside computer tape, etc.During their separate bargaining in January and February,the parties engaged in hard bargaining on these issues, butdid not agree on any of them. Meanwhile, on March 2, theUnion had reached agreement with the Association on anew contract.On March 4, when the union membership ratified theAssociation agreement, Union President Richer (as dis-closed by the union minutes) reported that the negotiationsat the Company "are at a stalemate," that the Companywas "refusing to change any part of its original proposal,"that the Company had "made it clear they would hiremiscellaneous help after the [February 281 expiration dateof the [old Association] contract," and that "It appearsthat the Union is faced with a showdown" with theCompany.In the next negotiatingsession onMarch 7, the Companyflatly refused to accept the new Association contract as thebasis for an agreement. The Company continued to insiston a number of its demands, including a provision formiscellaneous help. It expressed such strong feelings aboutthis issue that at one point (as revealed by company notes)ittold the Union: "We feel our proposal will help theunion, and you feel that the opposite is true. The only waywe can protect this work at the moment is to go nonunion& we don't want to." (The Union would not refer personstowork ina lower classification.)Near the end of themeeting,the Company asked "Are we deadlocked" on thisissue, and the Union answered yes. The company notes ofthe meeting further reveal that the Union thereafter stated,"The last thing I want is a strike against your company... but that if" that is "what it takes then that's what ittakes."When the Company still refused to accept the termsof the Association contract, the Union stated, "We see noneed to continue the meeting," and that the Union would ALEXANDER TYPESETTING, INC.303take "whatever appropriate action it deems necessary."The meeting concluded after the parties agreed to meet thefollowing week."On March 14, after the Union's strike vote, the Companyand Union met for a few minutes. The Union still insistedon an agreement based on the Association contract, andthe Company refused.In its brief, the General Counsel contends that becauseof the concessions the Union made in the new Associationcontract, the progress made in the March 7 meeting on theeconomicissues,and the continued bargaining, there wasno impasse on that date. However, in agreement with theCompany, I find that "it was clear that the Union had nointention of reaching an agreement with the Company thatdiffered from" the Association agreement, and that it is"apparent the parties had reachedan impasse" on March7,when the Company refused to agree to the terms of theAssociation contract.4.ConcludingfindingsThe Companyand the Union reached an impasse in theMarch 7 negotiations,afterthe Companyoffered to paythe $10.50 weekly wage increase provided in the newAssociation contract,but refused to drop its variousdemands and sign an agreement based on the Associationcontract.Two dayslater,on March 9,theCompanyincluded in the employees'paychecks,without anyexplanation,a $10 weekly wage increase retroactive toMarch 2.Contraryto these findings,theGeneral Counsel con-tends that there was no impasse in bargaining and that theCompanydid not offer the $10.50 increase in negotiations.I disagree for the reasons heretofore stated.In the absence ofanyallegation or proof of prior bad-faith bargaining on theCompany'spart, I find that theCompany's granting of the $10 unilateral increase onMarch 9 did not violate Section 8(a)(5) or (1) of the Act. Asheld inTaftBroadcasting Co.,163 NLRB475, 478 (1967),"after bargaining to an impasse,that is, after good-faithnegotiations have exhausted the prospects of concluding anagreement,an employer does not violatetheAct bymaking unilateral changes that are reasonably compre-2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder heremshall, as provided in Sec.hended within his pre-impasse proposals." Furthermorewhengranting the $10 increase,the Company did nothing"todisparage the bargaining agent or undermine itsprestige or authority," cf.Reed & Prince Mfg. Co.,96NLRB 850, 856 (1951), cited by the General Counsel. (Itwas not until 2 weeks later that the Company criticized theUnion, in response to the charge filed herein.) The unionmembership was aware that the Union had been successfulinnegotiating a slightly larger increase in the newAssociation agreement. Inasmuch as the Company grantedthe $10 increase without any explanation to the employees,itdid not indicate that the Company "alone was entitled tocredit for the increase," cf.Texas Foundries, Inc.,101NLRB 1642, 1669 (1952), also cited by the GeneralCounsel. Moreover, the Board has held that "under certaincircumstances a respondent employer, even while negotia-tions- are pending, may grant to his employees the samebenefitswhich have been rejected by the Union at thebargaining table" where the employer "acts in good faith inhis relationswith the union and engages in genuinebargaining."Perry Rubber Co.,133 NLRB 225,227 (1961).Having found that the Company had previously granted awage increase unilaterally on three occasions withoutprotest from the Union, I find that the Company wasacting in good faith on this occasion.I therefore find that the Company did not violate the Actby unilaterally granting the $10 weekly wage increase onMarch 9.CONCLUSIONS OF LAWBy acting in good faith when unilaterally grantingemployees a $10 wage increase,after making an offer of$10.50 in negotiations with the Union and after reachingan impasse in the negotiations, the Company did notviolate Section 8(a)(5) or (1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The complaint is dismissed in its entirety.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes